Citation Nr: 0838348	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.  In 
August 2005, the RO granted service connection for PTSD 
assigning a 50 percent evaluation, effective May 20, 2002.  
The RO also granted a temporary total rating for 
hospitalization for PTSD, effective June 16, 2005 to August 
1, 2005, and a 50 percent evaluation effective thereafter.  
The temporary total evaluation issue is not on appeal.  In 
February 2007, the RO denied service connection for coronary 
artery disease secondary to PTSD. 

The RO had previously denied a service connection claim for a 
heart condition in January 2002, which the veteran did not 
appeal.  A claim that has been denied in a final decision may 
not be readjudicated on the same factual basis in the absence 
of new and material evidence.  38 U.S.C.A. § 7105.  However, 
claims based upon distinctly and properly diagnosed diseases 
or injuries cannot be considered the same claim.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed.Cir.1996); Boggs v. Peake, 520 
F.3d 1330 (2008).  Since the present issue on appeal is 
characterized as service connection for coronary artery 
disease, this diagnosis is more specific than a general heart 
condition and qualifies as a separate diagnosis.  Therefore, 
the Board will consider all evidence of record as to the 
coronary artery disease on the merits, without imposing any 
burden on the veteran to submit new and material evidence.  
Id.

The veteran testified along with his spouse before the 
undersigned Veterans Law Judge at Board hearings at the RO in 
April 2007 and by videoconference in April 2008.  The April 
2008 hearing was a video conference hearing.  Transcripts of 
both hearings are of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the new evidence.

The issue of entitlement to service connection for coronary 
artery disease, to include as secondary to PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's PTSD symptoms include social withdrawal, 
inability to spend significant time around others, sleep 
difficulties, occasional nightmares, startle response, panic 
attacks about once or twice a month, anxiety, history of 
violent outbursts with some continued difficulty with 
irritability, some suicidal thoughts, and a GAF score range 
of 50 to 70.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the original service connection claim for PTSD in 
May 2002 and with notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006) in May 2006 subsequent to the initial 
adjudication.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

After the RO granted service connection for PTSD in an August 
2005 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in May 2006.  While the 
veteran was not provided a VA letter outlining all of the 
evidence necessary to substantiate an initial increased 
rating claim, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess, 19 Vet. App. at 490.  As 
the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran psychiatric 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The RO granted service connection for PTSD in August 2005 
assigning a 50 percent evaluation, effective May 20, 2002, a 
temporary total evaluation based on hospitalization for PTSD, 
effective June 16, 2005, and a 50 percent evaluation, 
effective August 1, 2005.  The temporary total evaluation is 
not on appeal; so it will not be addressed below.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the entire 
history of the veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In order to get the next higher 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment. 38 C.F.R. § 4.126(b).

A June 2003 VA examination report shows the veteran arrived 
promptly for the appointment accompanied by his wife, who was 
able to provide significant collateral information.  The 
veteran was quiet and presented in a somewhat withdrawn but 
not unfriendly social fashion.  His lack of verbal output 
appeared to be a function of his personality style and the 
examiner did not gather that he was deliberately withholding 
information.  The examiner did not detect any obvious 
cognitive difficulties.  Grooming and hygiene were 
satisfactory and he was alert and oriented.  The veteran's 
wife indicated that he had panic attacks with fairly classic 
panic symptoms that occurred when he was around people.  It 
was felt that if panic is present, this would be part of his 
PTSD symptoms.  

On mental status examination, the veteran was quite 
withdrawn.  His voice was slow in pace and reduced in volume.  
It was necessary to ask him to speak louder on occasion; this 
appeared to be a function of his somewhat withdrawn 
personality style.  He appeared to be experiencing some 
anxiety, which was consistent with his underlying mood.  His 
eye contact was poor and he stared at the floor for most of 
the session.  He was able to make fleeting eye contact.  His 
psychomotor activity was somewhat difficult to judge but 
appeared to be within normal limits.  He was able to track 
the conversation and no impairment of concentration nor 
attention span was obvious.  His memory appeared to be 
functionally intact.  His thinking was logical and goal-
oriented; and there were no indications of a thought 
disorder.  The diagnosis of PTSD was supported by signs and 
symptoms.  The examiner felt that a Global Assessment of 
Functioning (GAF) score of 50 to 55 was most descriptive.  
While the veteran had been able to work successfully, he was 
quite socially withdrawn.  He did not have any friends and 
had difficulty interacting with others on a brief and 
superficial basis.  He was able to perform his work duties, 
as these were at night and did not require him to have 
contact with others.  It was likely that he would have 
difficulty working in any setting that required even brief 
and superficial contact with others.  

Private treatment records dated from January 2004 to October 
2004 show a GAF score range from 50 to 65.  An April 2005 
private treatment record shows a GAF score of 70.

An August 24, 2005 VA examination report shows complaints of 
nightmares and nightsweats one to two times per month.  He 
had no friends.  He suffered from sleep difficulties and some 
road rage.  He was jailed one time for an assault.  He stated 
that he used to be "mean" to his adult children.  To feel 
safe, the veteran remained in his room and worked by himself.  
He suffered from startle response and had a "little bit of 
trouble" concentrating.  He also indicated that he had a lot 
of anxiety.  He had panic attacks about twice a month that 
lasted one to two hours.  He suffered from heart 
palpitations, sweating, trembling, choking, chest pains, 
nausea, faintness or dizziness, derealization, 
depersonalization, a fear of going crazy or dying, numbness 
or tingling, and chills or hot flashes.  He claimed that he 
was alone but had been married for 35 years.  He wondered why 
his wife stayed with him and he was neither affectionate with 
her or his children.  He had held six or seven jobs in the 
last 36 years.  He had been in housekeeping in the local 
hospital for 24 years and had never been fired or quit in 
anger.  If he missed a program or job it was because he was 
"mostly drunk."

On mental examination, he was oriented in all three spheres.  
He indicated that he had suicidal thoughts but had made no 
attempts.  His hygiene and dress were appropriate and he was 
able to concentrate and do chores.  His behavior was 
satisfactory.  He did not complain of memory problems, 
although he indicated difficulty with sleep.  His speech was 
clear and coherent and he showed no signs of a thought 
disorder or communication difficulties.  He was quite slow in 
responding to the examiner's questions and appeared depressed 
and subdued throughout the evaluation.  On Axis IV diagnosis, 
the examiner found that the veteran was socially isolated, 
suffered from panic attacks twice a month, had suicidal 
thoughts, and was in a marriage that was somewhat stressed.  
The current GAF score was 55.  The examiner determined that 
the prognosis for any type of change in him was poor.

A February 2007 VA examination report shows the veteran 
arrived promptly for his appointment.  He was somewhat 
withdrawn but not unfriendly.  He was able to present in a 
reasonable social fashion and no unusual behaviors or 
mannerisms were noted.  He was open and verbal during the 
diagnostic interview and did not appear to be guarded or 
defensive.  The examiner did not detect any obvious 
impression management and the veteran's self-report was 
judged to be credible.  He expressed himself well during the 
interview.  He spoke in complete sentences and his speech was 
easily understood.  He responded openly to questions but did 
not volunteer any additional information.  This appeared to 
be a function of his personality style.  He appeared of low 
to average intelligence.  The examiner did not detect any 
cognitive difficulties.  His grooming and hygiene were 
satisfactory; he was alert and oriented.  He had a 
significant work history.  He continued to work in a hospital 
and kept this job for the past 26 years working in house-
keeping.  He noted that he had some difficulty being around 
people in the work setting but now worked in the afternoon 
until eight o'clock in the evening.  As a result, he was able 
to work by himself with minimal contact with others.  

He had been married to his wife for 36 years and indicated 
that they had their "ups and downs" but that the marriage 
was satisfactory.  He indicated that his wife became angry 
with him but they had not discussed divorce.  He denied 
having any friends.  He indicated that he had interaction 
with coworkers but occasionally had some difficulty with 
irritability, which impacted his dealing with others in the 
job.  He denied that they had any visitors and his social 
life centered around interacting with his wife and children.  
He related that alcohol was a problem in the past but he 
denied that this was currently an issue.  He used to drink to 
the point of becoming intoxicated but denied having been 
intoxicated for a significant period of time.  He continued 
to participate in PTSD group therapy on a weekly basis and 
felt that the program had been helpful.

On mental status examination, the veteran was moderately 
withdrawn.  His voice was somewhat slow in pace, reduced in 
volume, but normal in tone.  He appeared to be experiencing 
mild to moderate anxiety, which was consistent with the 
underlying mood.  He made marginal eye contact.  He was able 
to track the conversation well and no impairment of 
concentration or attention span was noted.  His psychomotor 
activity appeared to be within normal limits.  His memory was 
functionally intact.  His thinking was logical and goal-
oriented and there were no indications of a thought disorder.  
His GAF score range was 50 to 55.  The examiner noted that 
the veteran had a long and successful work history.  It was 
likely that he would have difficulty working at jobs that 
required prolonged contact with others.  He appeared to be 
able to maintain some brief and superficial contact.  
Socially, he was withdrawn and did not interact with others 
outside the work place.  He had been able to maintain a long-
term marriage.  He might have had some mild intellectual 
limitations but should have no difficulty understanding, 
remembering, and carrying out simple directions.  This was 
supported by the fact that he had been able to work for 26 
years as a housekeeper/janitor.  He was able to complete 
normal activities of daily living that did not involve 
prolonged contact with others.  His stress tolerance appeared 
to be somewhat reduced as reflected by easy irritability when 
faced with relative minor stresses.  His judgment and insight 
were intact.  While he engaged in occasional alcohol use, 
this did not appear to reach a level that would warrant a 
current diagnosis of alcohol dependence.  In comparing this 
examination with the two previous examinations, the examiner 
felt that there had been no change in symptoms or functioning 
over time.

In May 2008, a private clinical psychology evaluation report 
shows the veteran reported having greater difficulty 
communicating with his family and socializing with others.  
He also reported being angry often "for no reason," which 
in the past used to take on a violent form toward his wife 
and son, but now he mainly internalized and kept to himself.  
He rarely shared his emotions with others, which was a 
behavior that intensified his feeling of isolation and 
alienation from others.  Fortunately, he had a group of 
veterans that supported each other and he appeared to find 
support and care with them.

The veteran's PTSD symptoms include social withdrawal, 
inability to spend significant time around others, sleep 
difficulties, occasional nightmares, startle response, 
intrusive thoughts, panic attacks about once or twice a 
month, anxiety, history of violent outbursts with some 
continued difficulty with irritability, and some suicidal 
thoughts.  While the veteran has deficiencies in occupational 
and social impairment with some suicidal ideation and 
difficulty adapting to stressful circumstances, he does not 
meet any of the other criteria for a 70 percent evaluation.  
The medical evidence shows that while he had an average to 
below average intelligence, he had no cognitive difficulties, 
impairment of concentration, or attention span; his memory 
appeared to be functionally intact; and there were no 
indications of a thought disorder.  His hygiene and dress 
also were consistently appropriate.  His panic attacks 
occurring once or twice a month do not qualify as near-
continuous panic; nor do they affect his ability to function 
independently.  These medical findings do not warrant a 70 
percent evaluation.

Although a June 2005 VA outpatient treatment record shows a 
GAF score of 45, the veteran's GAF score range has 
predominantly been 50 to 70; the scores do not support a 70 
percent evaluation.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score range of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

His GAF scores were mostly reported at 50 to 55 and the 
examiner found he might have had some mild intellectual 
limitations but should have no difficulty understanding, 
remembering, and carrying out simple directions.  This was 
supported by the fact that he had been able to work for 26 
years as a housekeeper/janitor.  He was able to complete 
normal activities of daily living that did not involve 
prolonged contact with others.  His stress tolerance appeared 
to be somewhat reduced as reflected by easy irritability when 
faced with relative minor stresses, but his judgment and 
insight were intact.  As severe as the veteran's impairment 
was when he had the GAF score of 50, he was still able to 
function independently and effectively.  

The medical evidence supports the criteria for a 50 percent 
evaluation for PTSD, effective May 20, 2002 to June 16, 2005 
and from August 1, 2005.  Any additional staged ratings are 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The February 2007 VA examiner specifically found 
that in evaluating the previous examinations, there had been 
no change in symptoms or functioning over time.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   The veteran had worked for more than 
20 years as a janitor but was found unable to function in any 
job that required any contact with others.  His PTSD 
disability rating accounts for impairment in ability to 
maintain effective work relationships.  Therefore, this 
impairment already has been considered by the 50 percent 
disability rating assigned.  The record also shows no 
evidence of frequent periods of hospitalization due to PTSD 
other than the period the veteran already was compensated for 
from June 16, 2005 to August 1, 2005.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.    

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

The veteran contends that his coronary artery disease is 
secondary to his PTSD disability.  He actually contends that 
his PTSD has caused him to smoke, which in turn caused his 
coronary artery disease.  The medical examinations of record 
address whether or not smoking tobacco caused his PTSD and 
heart disease and are mostly negative; but there also is some 
medical evidence of record that suggests that the veteran's 
service-connected PTSD might have aggravated his coronary 
artery disease.  An August 24, 2005 VA examination report 
shows he had panic attacks associated with his PTSD about 
twice a month that lasted one to two hours.  He suffered from 
heart palpitations, chest pains, faintness or dizziness, and 
so forth.  As the issue of aggravation is raised by this 
finding, a medical opinion needs to be provided to determine 
whether the veteran's PTSD has aggravated his coronary artery 
disease.  The service medical records also show an impression 
of functional heart disease in February 1968.  A medical 
opinion has not been provided that addresses whether the 
veteran's heart disease might be directly related to his 
service, and should thus be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for a physician with the 
appropriate background to determine the 
following: 

(a)  Whether it is at least as likely as 
not that the veteran's service-connected 
PTSD proximately caused an increase in 
severity of his coronary artery disease 
beyond the natural progress of the 
disease.  The baseline level of severity 
of the coronary artery disease should be 
considered before the onset of the 
aggravation and be compared with the 
current severity of the coronary artery 
disease. 

(b)  Whether it is at least as likely as 
not that the veteran's coronary artery 
disease is directly related to his 
service.  The examiner should specifically 
note the finding in service in February 
1968 of functional heart disease.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Any additional development deemed 
appropriate should be accomplished. The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken, to include a summary of the 
evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


